DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 05/24/2022 has been considered.
Claims 8 and 10-12 have been cancelled.
Claim 18 has been newly added.
Claims 1-7, 9, and 13-18 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 05/24/2022, has been entered. Claims 1, 15 and 16 have been amended.
Priority
The current Application has a foreign priority date of 12/12/2016 from foreign application JP2016-240012. Therefore, the claims receive the filing date of 12/12/2016.

Information Disclosure Statement
Information Disclosure Statements received 04/04/2022 and 06/02/2022 have been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, and 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al (US 2016/0189276 A1), previously cited and hereinafter Batra, in view of Miller et al. (US 8,353,448 B1), previously cited and hereinafter Miller, in further view of Melcher et al. (US 2015/0278912 A1), previously cited and hereinafter Melcher.
Regarding claim 1, Batra discloses an information processing apparatus (i.e. [0084]) comprising: 
	-a processing unit (Batra, see at least: [0086] - “customer devices 1302, merchant device 1304, beacon devices 1306, payment service provider device 1308, and/or system provider device 1310 may each include one or more processors, memories, and other appropriate components for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps described herein”) configured to: 
-control a communication unit to establish communication with an external apparatus based on detection of a specific signal wirelessly transmitted from the external apparatus (Batra, see at least: [0027] and [0034] - “of a customer device shopping list display system 200 is illustrated that may be the customer device 100…The customer device shopping list display system 200 may also include one or more wireless communication subsystems 224 [i.e. a communication unit] such as…a beacon communication system…that are coupled to the customer device shopping list display subsystems through, for example, a bus or other connection between the hardware processing system [i.e. processing unit configured to control a communication unit to establish communication] and the wireless communication subsystem 224” and “each of the beacon devices 400 [i.e. an external apparatus] is configured to create a communication area 504 with its second communications system 204. For example, the second communications system 408 in each beacon device 400 may be a BLE communications device that provides an approximately 100 foot radius communications area [i.e. establish communication with an external apparatus based on detection of a specific signal wirelessly transmitted from the external apparatus]”), wherein 
-the specific signal includes one of information related to purchase compatibility between the external apparatus and the information processing apparatus or information indicating a specific store associated with a purchase condition of at least one of an item or a service (Batra, see at least: [0038] and [0062] - “The method 600 begins at block 602 where merchant location information is communicated during a customer shopping session from the beacon devices to the customer device [i.e. the specific signal includes information indicating a specific store]. In an embodiment, a shopping session of a customer may include the detection of the beacon devices 400 at the merchant physical location 300 by the customer device 100 when that customer enters the merchant physical location 300, the customer device 100 receiving the location of products that are available at the merchant physical location 300 [i.e. a specific store associated with a purchase condition of at least one of an item or a service] from the beacon devices 400” and “the shopping list retrieval subsystem 206 of the customer device 900 used the budget information 228 b and the product information 808 c to determine that the prescription in the customer shopping list 910 does not fit within the budget as indicated by the entry “G) Prescription, Aisle 6, Location F->Exceeds Budget $50.00 by $5.00” in the re-ordered customer shopping list 914 [i.e. a specific store associated with a purchase condition of at least one of an item or a service]”); 
-control the communication unit to transmit purchase condition information, received from an external device, to the external apparatus, wherein the purchase condition information is transmitted via the communication established with the external apparatus, wherein the purchase condition information indicates the purchase condition of at least one of the item or the service (Batra, see at least: [0076] and [0041] - “the customer devices 1002 and 1006 may belong to the same customer 702, where the customer first device 1002 may be a smart watch that operates as the customer device shopping list display system 200 [i.e. control the communication unit]…The customer first device 1002 may then link to the customer second device 1006 and retrieve the shopping list information 1008 a, the budget information 1008 b [i.e. wherein the purchase condition information indicates a purchase condition of at least one of an item or a service]…for use by the customer first device 1002 [i.e. received from an external device]” and “BLE communications system in the customer smart watch may be configured to: access any data (e.g., stored in the customer smart watch, from sensors located in the customer smart watch, over a network that the customer smart watch is connected to…and provide that data to the beacon devices 400 [i.e. control the communication unit to transmit purchase condition information to the external apparatus, wherein the purchase condition information is transmitted via the communication established with the external apparatus]”); 
-control the communication unit to receive at least one of similar item information or similar service information from the external apparatus and the purchase condition of the at least one of the item or the service set in the purchase condition information does not satisfy a selling condition set by the external apparatus  (Batra, see at least: [0073] and [0062] - “as the customer 702 enters the merchant physical location 300, the comparable product subsystem 222 provides the shopping list information 228 a to the merchant device 800 through the beacon devices 400, the merchant device 800 determines at least one product in the subset of products included in the shopping list information 228 a in the first order, and provides the at least one comparable product to the comparable product subsystem 222 [i.e. control the communication unit to receive at least one of similar item information or similar service information] through the beacon devices 400 [i.e. from the external apparatus] which causes the at least one comparable product to be displayed on display device 216” and “the shopping list retrieval subsystem 206 of the customer device 900 used the budget information 228 b and the product information 808 c to determine that the prescription in the customer shopping list 910 does not fit within the budget as indicated by the entry “G) Prescription, Aisle 6, Location F->Exceeds Budget $50.00 by $5.00” in the re-ordered customer shopping list 914 [i.e. the purchase condition of the at least one of the item or the service set in the purchase condition information does not satisfy a selling condition set by the external apparatus]”), wherein 
-the similar item information indicates a similar item similar to the item included in the purchase condition information of the item (Batra, see at least: [0073] - “as the customer 702 enters the merchant physical location 300, the comparable product subsystem 222 provides the shopping list information 228 a to the merchant device 800 through the beacon devices 400, the merchant device 800 determines at least one product in the subset of products included in the shopping list information 228 a in the first order [i.e. item included in the purchase condition information of the item], and provides the at least one comparable product [i.e. the similar item information indicates a similar item similar to the item included in the purchase condition information of the item] to the comparable product subsystem 222 through the beacon devices 400 which causes the at least one comparable product to be displayed on display device 216”), and 
-determine, based on the received at least one of the similar item information or the similar service information, whether to purchase the similar item or the similar service (Batra, see at least: [0074], [0043], and [0048] - “the product display subsystem 214 may prompt the customer to cause the shopping list information 228 a in the first order to be altered by changing the at least one product in the subset of products [i.e. determine whether to purchase the similar item or the similar service] included in the shopping list information 228 a in the first order to the at least one comparable product [i.e. based on the received at least one of the similar item information or the similar service information]” and “the customer smart watch of the customer 702 may include a payment service application that is linked to the payment information 230 b of the customer account and that provides for automatic communication between the customer smart watch and beacon devices” and “the customer device shopping list display system 200 discussed above may also be utilized to perform a transaction between the customer 702 and the merchant at the merchant physical location 300 to purchase the products [i.e. whether to purchase] previously described”); 
-set a next purchase date of the at least one of the item or the service based on past purchase information, wherein the past purchase information indicates at least a last purchase history of the at least one of the item or the service (Batra, see at least: [0052] - “the customer 702 may operate to retrieve a purchase history included in the purchase history information 230 a from the purchase history database 230, and use the purchase history to automatically generate the shopping list information 228 a that includes a subset of the products in a first order based on the purchase history [i.e. based on past purchase information]. For example, the shopping list creation subsystem 220 may determine that the customer purchases a subset of products every week from the purchase history [i.e. wherein the past purchase information indicates at least a last purchase history of the at least one of the item or the service] and automatically include that subset of products in the shopping list information 228 [i.e. set a next purchase date of the at least one of the item or the service]. The shopping list creation subsystem 220 may also determine another subset of products that the customer last purchased that have reached or exceeded their expiration date and automatically include that other subset of products in the shopping list information 228” see also [0062]); and 
-set information regarding the at least one of the item or the service in the purchase condition information based on the set next purchase date (Batra, see at least: [0052] - “the shopping list creation subsystem 220 may determine that the customer purchases a subset of products every week from the purchase history [i.e. based on the set next purchase date] and automatically include that subset of products in the shopping list information 228 [i.e. set information regarding the at least one of the item or the service in the purchase condition information] The shopping list creation subsystem 220 may also determine another subset of products that the customer last purchased that have reached or exceeded their expiration date and automatically include that other subset of products in the shopping list information 228” see also [0062]).
Batra does not explicitly disclose the receiving of at least one of similar item information or similar service information from the external apparatus being in a case that the purchase condition of the at least one of the item or the service set in the purchase condition information does not satisfy a selling condition; and similar service information indicating a similar service similar to the service included in the purchase condition information of the service.
	Miller, however, teaches ordering a product provided by a product provider (i.e. abstract), including the known technique of receiving at least one of similar item information or similar service information in a case the purchase condition of the at least one of the item or the service set in the purchase condition information does not satisfy a selling condition (Miller, see at least: Col. 14 Ln. 46-58 - “if it is determined at decision block 810 that the identified product is not available [i.e. in a case the purchase condition of the at least one of the item or the service set in the purchase condition information does not satisfy a selling condition], the subscription system 636 identifies user purchase preferences based at least in part on one or more of the transaction request and the user account at block 812. The user purchase preferences can comprise any user specified criteria for identifying suggested products to fill a product reorder request [i.e. receive at least one of similar item information or similar service information]. For example, the user purchase preferences can be associated with price criteria, quantity criteria, customer review scores, related purchases (e.g. only suggest razor blades compatible with a previously purchased razor), brand preferences, country of origin preferences, or current product availability [i.e. set in the purchase condition information], to name a few”); and
the known technique of similar service information indicating a similar service similar to the service included in the purchase condition information of the service (Miller, see at least: Col. 14 Ln. 46-58 and Col. 3 Ln. 5-7 - “if it is determined at decision block 810 that the identified product is not available [i.e. similar to the service included in the purchase condition information of the service], the subscription system 636 identifies user purchase preferences…user purchase preferences can comprise any user specified criteria for identifying suggested products to fill a product reorder request [i.e. the similar service information indicates a similar service similar to the service]. For example, the user purchase preferences can be associated with price criteria, quantity criteria, customer review scores, related purchases…or current product availability, to name a few” and “the system and associated processes can be used to reorder a service [i.e. service], such as a carpet cleaning service”). This known technique is applicable to the information processing apparatus of Batra as they share characteristics and capabilities, namely, they are directed to ordering a product provided by a product provider.
It would have been recognized that applying the known technique of receiving at least one of similar item information or similar service information in a case the purchase condition of the at least one of the item or the service set in the purchase condition information does not satisfy a selling condition; and similar service information indicating a similar service similar to the service included in the purchase condition information of the service, as taught by Miller, to the teachings of Batra would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar information processing apparatuses. Further, including the modification of receiving at least one of similar item information or similar service information in a case the purchase condition of the at least one of the item or the service set in the purchase condition information does not satisfy a selling condition; and similar service information indicating a similar service similar to the service included in the purchase condition information of the service, as taught by Miller, into the information processing apparatus of Batra would have been recognized by those of ordinary skill in the art as resulting in an improved information processing apparatus that would allow for a product to be automatically replenished (Miller, Col. 12 Ln. 21-22).

Batra in view of Miller does not explicitly teach the setting of a next purchase date of the at least one of the item or the service being based on past purchase information for a specific number of times of purchases in a past determined period of time.
Melcher, however, teaches facilitating purchase of an identified item (i.e. abstract), including the known technique of setting a next purchase date of the at least one of the item or the service based on past purchase information for a specific number of times of purchases in a past determined period of time (Melcher, see at least: [0087], [0077], and [0124] - “the analysis module 255 determines the usage rate for a particular item based on historical purchase history data and infers usage rate based on a frequency of purchase of the particular item [i.e. based on the past purchase information]…the commerce item may be coffee beans and the analysis module 255 determines that based on the user's current supply of coffee beans and the user's rate of consumption (e.g., the usage rate) corresponding to coffee beans, the user may run out in fourteen days [i.e. set the next purchase date of the at least one of the item or the service]” and “the demand metric may be based on an occurrence count of demand indications that correspond to a particular item…In some example embodiments, the analysis module 255 may identify the commerce item based on the calculated demand metric exceeding a threshold (e.g., a predefined [i.e. for a specific number of times of purchases] or dynamically determined value)” and “the analysis module 255 identifies the commerce item based on the demand indications…The order module 260 determines a quantity of milk to order based on the user characteristics (e.g., historical purchase data for milk during the current season of the year [i.e. for a specific number of times of purchases in a past determined period of time])”). This known technique is applicable to the information processing apparatus of Batra in view of Miller as they both share characteristics and capabilities, namely, they are directed to facilitating purchase of an identified item.
It would have been recognized that applying the known technique of setting a next purchase date of the at least one of the item or the service based on past purchase information for a specific number of times of purchases in a past determined period of time, as taught by Melcher, to the teachings of Batra in view of Miller would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar information processing apparatuses. Further, adding the modification of setting a next purchase date of the at least one of the item or the service based on past purchase information for a specific number of times of purchases in a past determined period of time, as taught by Melcher, into the information processing apparatus of Batra in view of Miller would have been recognized by those of ordinary skill in the art as resulting in an improved information processing apparatus that would identify items that a user has a demand for, and facilitate a purchase associated with the identified items (Melcher, [0032]).

Regarding claim 2, the combination of Batra/Miller/Melcher teaches the information processing apparatus according to claim 1. Batra further discloses:
-wherein the purchase condition of the item includes information that indicates the item and information regarding a price of the item (Batra, see at least: [0062] - “the shopping list retrieval subsystem 206 of the customer device 900 used the budget information 228 b and the product information 808 c to determine that the prescription in the customer shopping list 910 [i.e. information that indicates the item] does not fit within the budget [i.e. information regarding a price of the item] as indicated by the entry “G) Prescription, Aisle 6, Location F->Exceeds Budget $50.00 by $5.00” in the re-ordered customer shopping list 914 [i.e. wherein the purchase condition of the item includes information that indicates the item and information regarding a price of the item]”).
Miller further teaches ordering a product provided by a product provider (i.e. abstract), including the known technique of the purchase condition of the service including information that indicates the service and information regarding a price of the service (Miller, see at least: Col. 14 Ln. 50-58 and Col. 3 Ln. 5-7 - “The user purchase preferences can comprise any user specified criteria for identifying suggested products to fill a product reorder request. For example, the user purchase preferences can be associated with price criteria [i.e. wherein the purchase condition of the item includes information that indicates the item and information regarding a price of the item and the purchase condition of the service includes information that indicates the service and information regarding a price of the service], quantity criteria, customer review scores, related purchases (e.g. only suggest razor blades compatible with a previously purchased razor), brand preferences, country of origin preferences, or current product availability, to name a few” and “the system and associated processes can be used to reorder a service [i.e. of the service], such as a carpet cleaning service”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Batra with Miller for the reasons identified above with respect to claim 1.

Regarding claim 3, the combination of Batra/Miller/Melcher teaches the information processing apparatus according to claim 2. 
	Miller further teaches ordering a product provided by a product provider (i.e. abstract), including the known technique of the purchase condition of the item further including at least one of pieces of information regarding a manufacturing company, a production area, a quantity, ingredients, a size, a volume, color, or weight of the item, and the purchase condition of the service includes at least one of pieces of information regarding a providing company, a date and time, or a place of the service (Miller, see at least: Col. 14 Ln. 50-58, Col. 3 Ln. 5-7, and Col. 14 Ln. 4-6 - “The user purchase preferences can comprise any user specified criteria for identifying suggested products to fill a product reorder request. For example, the user purchase preferences can be associated with price criteria, quantity criteria [i.e. wherein the purchase condition of the item further includes at least one of pieces of information regarding a manufacturing company, a production area, a quantity, ingredients, a size, a volume, color, or weight of the item], customer review scores, related purchases (e.g. only suggest razor blades compatible with a previously purchased razor), brand preferences [i.e. the purchase condition of the service includes at least one of pieces of information regarding a providing company, a date and time, or a place of the service], country of origin preferences, or current product availability, to name a few” and “the system and associated processes can be used to reorder a service [i.e. the purchase condition of the service], such as a carpet cleaning service” and“ the process 800 can be used to process a service reorder request, such as a request for a carpet-cleaning service”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Batra with Miller for the reasons identified above with respect to claim 1.

Regarding claim 4, the combination of Batra/Miller/Melcher teaches the information processing apparatus according to claim 1. Batra further discloses:
	-wherein the processing unit is further configured to control the communication unit to transmit payment information for use in payment to the external apparatus (Batra, see at least: [0043] and [0048] - “the customer smart watch of the customer 702 may include a payment service application that is linked to the payment information 230 b of the customer account and that provides for automatic communication between the customer smart watch and beacon devices [i.e. to transmit payment information for use in payment to the external apparatus]” and “the customer device shopping list display system 200 [i.e. wherein the processing unit is further configured to control the communication unit] discussed above may also be utilized to perform a transaction between the customer 702 and the merchant at the merchant physical location 300 to purchase the products [i.e. for use in payment] previously described”).

Regarding claim 5, the combination of Batra/Miller/Melcher teaches the information processing apparatus according to claim 4. 
Melcher further teaches wherein the payment information is transmitted together with the transmission of the purchase condition information (Melcher, see at least: [0090] and [0069] - “order parameter may include at least one of a quantity, a delivery time, a payment time, a delivery method, a delivery destination, a merchant, a brand, a price, an item color, an item style, and so on [i.e. wherein the payment information is transmitted together with the transmission of the purchase condition information]” and “the order module 260 determines order parameters or transaction parameters for the user purchase based on the user characteristics, the attribute data, the demand indications, or among other data. In some example embodiments, the order module 260 automatically (e.g., without intervention or action of the user) performs the user purchase [i.e. transmitted together] on behalf of the user based on various triggers or analyses”).
It would have been obvious to one of ordinary skill in the art to include in the information processing apparatus as taught by Batra in view of Miller, wherein the payment information is transmitted together with the transmission of the purchase condition information, as taught by Melcher, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Batra in view of Miller, to include the teachings of Melcher in order to identify items that a user has a demand for, and facilitate a purchase associated with the identified items (Melcher, [0032]).

Regarding claim 6, the combination of Batra/Miller/Melcher teaches the information processing apparatus according to claim 1. 
Melcher further teaches wherein the processing unit is further configured to control the communication unit to transmit delivery information for delivery of the item to the external apparatus (Melcher, see at least: [0090] and [0091] - “order parameter may include at least one of a quantity, a delivery time, a payment time, a delivery method, a delivery destination  [i.e. the processing unit is further configured to control the communication unit to transmit delivery information for delivery of the item], a merchant, a brand, a price, an item color, an item style, and so on” and “the order module 260 automatically makes the user purchase [i.e. to the external apparatus] on behalf of the user”).
It would have been obvious to one of ordinary skill in the art to include in the information processing apparatus as taught by Batra in view of Miller, wherein the processing unit is further configured to control the communication unit to transmit delivery information for delivery of the item to the external apparatus, as taught by Melcher, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Batra in view of Miller, to include the teachings of Melcher in order to identify items that a user has a demand for, and facilitate a purchase associated with the identified items (Melcher, [0032]).

Regarding claim 7, the combination of Batra/Miller/Melcher teaches the information processing apparatus according to claim 1. Batra further discloses:
-wherein the processing unit is further configured to control the communication unit to transmit user identification information that specifies a user to the external apparatus (Batra, see at least: [0059] and [0041] - “customer account information may identify the customer 702 [i.e. transmit user identification information that specifies a user]…customer information may be retrieved from the customer device shopping list display system 200” and “BLE communications system in the customer smart watch may be configured to: access any data (e.g., stored in the customer smart watch, from sensors located in the customer smart watch, over a network that the customer smart watch is connected to…and provide that data to the beacon devices 400 [i.e. wherein the processing unit is further configured to control the communication unit to transmit user identification information that specifies a user to the external apparatus]”).

Regarding claim 9, the combination of Batra/Miller/Melcher teaches the information processing apparatus according to claim 1. Batra further discloses:
-wherein the processing unit is further configured to set an interval between the set next purchase date and a last purchase date to be different based on the item or the service (Batra, see at least: [0062] - “The shopping list retrieval subsystem 206 [i.e. the processing unit is further configured to] also used the purchase history information 230 a to determine that the milk that was last purchased [i.e. set an interval between the set next purchase date and a last purchase date] had exceeded its expiration date [i.e. to be different based on the item or the service] and caused the milk to be added to the recommendations list 912”).

Regarding claim 13, the combination of Batra/Miller/Melcher teaches the information processing apparatus according to claim 1.
Miller further teaches ordering a product provided by a product provider (i.e. abstract), including the known technique of the processing unit being further configured to determine whether to purchase the similar item or the similar service based on a similarity purchase condition (Miller, see at least: Col. 14 Ln. 50-58 - “The user purchase preferences can comprise any user specified criteria for identifying suggested products to fill a product reorder request. For example, the user purchase preferences can be associated with price criteria, quantity criteria, customer review scores, related purchases (e.g. only suggest razor blades compatible with a previously purchased razor) [i.e. the processing unit is further configured to determine whether to purchase the similar item or the similar service based on a similarity purchase condition], brand preferences, country of origin preferences, or current product availability, to name a few”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Batra with Miller for the reasons identified above with respect to claim 1.

Regarding claim 14, the combination of Batra/Miller/Melcher teaches the information processing apparatus according to claim 13.
Miller further teaches ordering a product provided by a product provider (i.e. abstract), including the known technique of the similarity purchase condition being set based on one or a plurality of combinations of pieces of the purchase condition (Miller, see at least: Col. 14 Ln. 50-58 - “The user purchase preferences can comprise any user specified criteria for identifying suggested products to fill a product reorder request. For example, the user purchase preferences can be associated with price criteria, quantity criteria, customer review scores, related purchases (e.g. only suggest razor blades compatible with a previously purchased razor), brand preferences, country of origin preferences, or current product availability, to name a few [i.e. the similarity purchase condition is set based on one or a plurality of combinations of pieces of the purchase condition]”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Batra with Miller for the reasons identified above with respect to claim 1.

Claims 15 recites a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations (i.e. [0098]- [0099]). The limitations recited in claim 15 is parallel in nature to those addressed above for claim 1, and are therefore rejected for those same reasons as set forth above in claim 1.

Regarding claim 16, Batra discloses an information processing apparatus (i.e. [0084]), comprising: 
-a processing unit configured (Batra, see at least: [0086] - “customer devices 1302, merchant device 1304, beacon devices 1306, payment service provider device 1308, and/or system provider device 1310 may each include one or more processors, memories, and other appropriate components for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps described herein”) to: 
-transmit a specific signal to an external apparatus to establish communication with the external apparatus, wherein the specific signal includes one of information related to purchase compatibility between the external apparatus and the information processing apparatus or information indicating a specific store associated with a purchase condition of at least one of an item or a service (Batra, see at least: [0027], [0038], and [0062] - “of a customer device shopping list display system 200 is illustrated that may be the customer device 100…The customer device shopping list display system 200 may also include one or more wireless communication subsystems 224 such as…a beacon communication system [i.e. to an external apparatus]…that are coupled to the customer device shopping list display subsystems through, for example, a bus or other connection between the hardware processing system [i.e. transmit a specific signal to an external apparatus to establish communication with the external apparatus] and the wireless communication subsystem 224” and “The method 600 begins at block 602 where merchant location information is communicated during a customer shopping session from the beacon devices to the customer device [i.e. the specific signal includes information indicating a specific store]. In an embodiment, a shopping session of a customer may include the detection of the beacon devices 400 at the merchant physical location 300 by the customer device 100 when that customer enters the merchant physical location 300, the customer device 100 receiving the location of products that are available at the merchant physical location 300 [i.e. a specific store associated with a purchase condition of at least one of an item or a service] from the beacon devices 400” and “the shopping list retrieval subsystem 206 of the customer device 900 used the budget information 228 b and the product information 808 c to determine that the prescription in the customer shopping list 910 does not fit within the budget as indicated by the entry “G) Prescription, Aisle 6, Location F->Exceeds Budget $50.00 by $5.00” in the re-ordered customer shopping list 914 [i.e. a specific store associated with a purchase condition of at least one of an item or a service]”)
-determine whether the purchase condition of at least one of the item or the service indicated by purchase condition information satisfies a set selling condition (Batra, see at least: [0062] - “the shopping list retrieval subsystem 206 of the customer device 900 used the budget information 228 b and the product information 808 c to determine that the prescription in the customer shopping list 910 does not fit within the budget [i.e. determine whether the purchase condition of at least one of the item or the service indicated by purchase condition information satisfies a set selling condition] as indicated by the entry “G) Prescription, Aisle 6, Location F->Exceeds Budget $50.00 by $5.00” in the re-ordered customer shopping list 914”); 
-control a communication unit to transmit at least one of similar item information and similar service information to the external apparatus and a determination that the purchase condition of the at least one of the item or the service set in the purchase condition information does not satisfy the set selling condition (Batra, see at least: [0073], [0058], and  [0062] - “the merchant device 800 determines at least one product in the subset of products included in the shopping list information 228 a in the first order, and provides the at least one comparable product [i.e. to transmit at least one of similar item information and similar service information] to the comparable product subsystem 222 through the beacon devices 400 [i.e. to the external apparatus] which causes the at least one comparable product to be displayed on display device 216” and “the merchant device 800 includes a communication engine 802 [i.e. control a communication unit] that is communicatively coupled to beacon devices 810, and a shopping list support engine 804 that is communicatively coupled to the communication engine 802” and “the shopping list retrieval subsystem 206 of the customer device 900 used the budget information 228 b and the product information 808 c to determine that the prescription in the customer shopping list 910 does not fit within the budget as indicated by the entry “G) Prescription, Aisle 6, Location F->Exceeds Budget $50.00 by $5.00” in the re-ordered customer shopping list 914 [i.e. and a determination that the purchase condition of the at least one of the item or the service set in the purchase condition information does not satisfy the set selling condition]”), wherein 
-the similar item information indicates a similar item similar to the item included in the purchase condition information of the item (Batra, see at least: [0073] - “as the customer 702 enters the merchant physical location 300, the comparable product subsystem 222 provides the shopping list information 228 a to the merchant device 800 through the beacon devices 400, the merchant device 800 determines at least one product in the subset of products included in the shopping list information 228 a in the first order [i.e. item included in the purchase condition information of the item], and provides the at least one comparable product [i.e. the similar item information indicates a similar item similar to the item included in the purchase condition information of the item] to the comparable product subsystem 222 through the beacon devices 400 which causes the at least one comparable product to be displayed on display device 216”), and 
-control the communication unit to receive a response from the external apparatus (Batra, see at least: [0074] and [0058] - “the product display subsystem 214 may prompt the customer to cause the shopping list information 228 a in the first order to be altered by changing the at least one product in the subset of products included in the shopping list information 228 a in the first order to the at least one comparable product [i.e. a response]” and “the merchant device 800 may provide shopping list support to the customer device shopping list display system 200 and functionality of the customer device shopping list display system 200 to the customer device [i.e. to receive a response], as described in detail above. In an embodiment, the merchant device 800 includes a communication engine 802 that is communicatively coupled to beacon devices 810 [i.e. control the communication unit to receive a response from the external apparatus]”); 
-perform execution of a process regarding selling of the similar item or the similar service based on the response received from the external apparatus (Batra, see at least: [0093] and [0074] - “The merchant device 1304 also includes a checkout application which may be configured to facilitate the purchase by the payer of items [i.e. perform execution of process regarding selling]. The checkout application may be configured to accept payment information from the user through the customer devices 1302 and/or from the payment service provider through the payment service provider device 1308 over the network 1312” and “the product display subsystem 214 may prompt the customer to cause the shopping list information 228 a in the first order to be altered by changing the at least one product in the subset of products included in the shopping list information 228 a [i.e. based on the response received from the external apparatus] in the first order to the at least one comparable product [i.e. regarding selling of the similar item or the similar service]”); and 
-control the communication unit to receive (Batra, see at least: [0058] - “the merchant device 800 may provide shopping list support to the customer device shopping list display system 200 and functionality of the customer device shopping list display system 200 to the customer device, as described in detail above. In an embodiment, the merchant device 800 includes a communication engine 802 that is communicatively coupled to beacon devices 810 [i.e. control the communication unit to receive]”): 
-a next purchase date of the at least one of the item or the service based on past purchase information, wherein the past purchase information indicates at least a last purchase history of the at least one of the item or the service (Batra, see at least: [0052] - “the customer 702 may operate to retrieve a purchase history included in the purchase history information 230 a from the purchase history database 230, and use the purchase history to automatically generate the shopping list information 228 a that includes a subset of the products in a first order based on the purchase history [i.e. based on past purchase information]. For example, the shopping list creation subsystem 220 may determine that the customer purchases a subset of products every week from the purchase history [i.e. wherein the past purchase information indicates at least a last purchase history of the at least one of the item or the service] and automatically include that subset of products in the shopping list information 228 [i.e. a next purchase date of the at least one of the item or the service]. The shopping list creation subsystem 220 may also determine another subset of products that the customer last purchased that have reached or exceeded their expiration date and automatically include that other subset of products in the shopping list information 228” see also [0062]); and 
-information regarding the at least one of the item or the service in the purchase condition information based on the next purchase date (Batra, see at least: [0052] - “the shopping list creation subsystem 220 may determine that the customer purchases a subset of products every week from the purchase history [i.e. based on the next purchase date] and automatically include that subset of products in the shopping list information 228 [[i.e. information regarding the at least one of the item or the service in the purchase condition information] The shopping list creation subsystem 220 may also determine another subset of products that the customer last purchased that have reached or exceeded their expiration date and automatically include that other subset of products in the shopping list information 228” see also [0062]).
Batra does not explicitly disclose the transmitting of at least one of similar item information and similar service information to an external apparatus being based on a determination that the purchase condition of the at least one of the item or the service set in the purchase condition information does not satisfy the set selling condition; and similar service information indicating a similar service similar to the service included in the purchase condition information of the service.
Miller, however, teaches ordering a product provided by a product provider (i.e. abstract), including the known technique of transmitting at least one of similar item information and similar service information based on a determination that the purchase condition of the at least one of the item or the service set in the purchase condition information does not satisfy the set selling condition (Miller, see at least: Col. 14 Ln. 46-58 and Col. 14 Ln. 60-62 - “if it is determined at decision block 810 that the identified product is not available [i.e. based on a determination that the purchase condition of the at least one of the item or the service set in the purchase condition information does not satisfy the set selling condition], the subscription system 636 identifies user purchase preferences…user purchase preferences can comprise any user specified criteria for identifying suggested products to fill a product reorder request. For example, the user purchase preferences can be associated with price criteria, quantity criteria, customer review scores, related purchases (e.g. only suggest razor blades compatible with a previously purchased razor), brand preferences, country of origin preferences, or current product availability [i.e. set in the purchase condition information], to name a few” and “the subscription system 636 can suggest one or more specific products to the customer 106 based at least in part on the user preferences [i.e. transmit at least one of similar item information and similar service information]”); and 
the known technique of similar service information indicating a similar service similar to the service included in the purchase condition information of the service (Miller, see at least: Col. 14 Ln. 46-58 and Col. 3 Ln. 5-7 - “if it is determined at decision block 810 that the identified product is not available [i.e. similar to the service included in the purchase condition information of the service], the subscription system 636 identifies user purchase preferences…user purchase preferences can comprise any user specified criteria for identifying suggested products to fill a product reorder request [i.e. the similar service information indicates a similar service similar to the service]. For example, the user purchase preferences can be associated with price criteria, quantity criteria, customer review scores, related purchases…or current product availability, to name a few” and “the system and associated processes can be used to reorder a service [i.e. service], such as a carpet cleaning service”). This known technique is applicable to the information processing apparatus of Batra as they share characteristics and capabilities, namely, they are directed to ordering a product provided by a product provider.
It would have been recognized that applying the known technique of transmitting at least one of similar item information and similar service information based on a determination that the purchase condition of the at least one of the item or the service set in the purchase condition information does not satisfy the set selling condition; and similar service information indicating a similar service similar to the service included in the purchase condition information of the service, as taught by Miller, to the teachings of Batra would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar information processing apparatuses. Further, including the modification of transmitting at least one of similar item information and similar service information based on a determination that the purchase condition of the at least one of the item or the service set in the purchase condition information does not satisfy the set selling condition; and similar service information indicating a similar service similar to the service included in the purchase condition information of the service, as taught by Miller, into the information processing apparatus of Batra would have been recognized by those of ordinary skill in the art as resulting in an improved information processing apparatus that would allow for a product to be automatically replenished (Miller, Col. 12 Ln. 21-22).

Batra in view of Miller does not explicitly teach the next purchase date of the at least one of the item or the service being based on past purchase information for a specific number of times of purchases in a Page 7 of 14Application No. 16/349,868past determined period of time.
Melcher, however, teaches facilitating purchase of an identified item (i.e. abstract), including the known technique of a next purchase date of the at least one of the item or the service being based on past purchase information for a specific number of times of purchases in a Page 7 of 14Application No. 16/349,868past determined period of time (Melcher, see at least: [0087], [0077] and [0124] - “the analysis module 255 determines the usage rate for a particular item based on historical purchase history data and infers usage rate based on a frequency of purchase of the particular item [i.e. based on the past purchase information]…the commerce item may be coffee beans and the analysis module 255 determines that based on the user's current supply of coffee beans and the user's rate of consumption (e.g., the usage rate) corresponding to coffee beans, the user may run out in fourteen days [i.e. next purchase date of the at least one of the item or the service]” and “the demand metric may be based on an occurrence count of demand indications that correspond to a particular item…In some example embodiments, the analysis module 255 may identify the commerce item based on the calculated demand metric exceeding a threshold (e.g., a predefined [i.e. for a specific number of times of purchases] or dynamically determined value)” and “the analysis module 255 identifies the commerce item based on the demand indications…The order module 260 determines a quantity of milk to order based on the user characteristics (e.g., historical purchase data for milk during the current season of the year [i.e. for a specific number of times of purchases in a past determined period of time])”). This known technique is applicable to the information processing apparatus of Batra in view of Miller as they both share characteristics and capabilities, namely, they are directed to facilitating purchase of an identified item.
It would have been recognized that applying the known technique of a next purchase date of the at least one of the item or the service being based on past purchase information for a specific number of times of purchases in a Page 7 of 14Application No. 16/349,868past determined period of time, as taught by Melcher, to the teachings of Batra in view of Miller would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar information processing apparatuses. Further, adding the modification of a next purchase date of the at least one of the item or the service being based on past purchase information for a specific number of times of purchases in a Page 7 of 14Application No. 16/349,868past determined period of time, as taught by Melcher, into the information processing apparatus of Batra in view of Miller would have been recognized by those of ordinary skill in the art as resulting in an improved information processing apparatus that would identify items that a user has a demand for, and facilitate a purchase associated with the identified items (Melcher, [0032]).

Regarding claim 18, the combination of Batra/Miller/Melcher teaches the information processing apparatus according to claim 1.
Miller further teaches ordering a product provided by a product provider (i.e. abstract), including the known technique of the processing unit being further configured to transmit the purchase condition information at a first time period and payment information at a second time period, and the second time period is different from the first time period (Miller, see at least: Col. 14 Ln. 39-41,  Col. 15 Ln. 20-24, and Col. 4 Ln. 64-67 & Col. 5 Ln. 1 - “If the identified product is specific, at decision block 810, the subscription system 636 determines if the product is available [i.e. the processing unit is further configured to transmit the purchase condition information]” and “If it is determined at decision block 810 that the identified product is available [i.e. at a first time period], the subscription system 636 determines at decision block 820 if a special offer related to the product is available. If not, the subscription system 636 completes the transaction [i.e. transmit payment information at a second time period, and the second time period is different from the first time period] at block 818” and “If the customer 106 approves of the transaction as defined by the transaction details translated into human-readable form, the mobile computing system 110 can cause the third-party payment system 130 to pay the retail store 102 [i.e. transmit payment information at a second time period] the amount specified by the transaction details” Examiner notes that the retail store is only paid [i.e. transmit payment information] after [i.e. the second time period is different from the first time period] the system determines if the product is available [i.e. transmit the purchase condition information]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Batra with Miller for the reasons identified above with respect to claim 1.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Batra, in view of Miller, in further view of Melcher, in further view of Franklin et al. (US 2016/0350832 A1), previously cited and hereinafter Franklin.
Regarding claim 17, the combination of Batra/Miller/Melcher teaches the information processing apparatus according to claim 1.
The combination of Batra/Miller/Melcher does not explicitly teach wherein the processing unit is further configured to set the next purchase date based on an average of number of days corresponding to the specific number of times of purchases.
Franklin, however, teaches providing a user with a recommended list of products (i.e. abstract), including the known technique of a processing unit configured to set the next purchase date based on an average of number of days corresponding to the specific number of times of purchases (Franklin, see at least: [0043], [0031] and [0037]-[0039] - “Based on the defined parameters and derived parameters, as scoring formula may be applied. For a given user, u the system determines a score for each product, p.sub.u ∈ P.sub.u such that the likelihood of that product to be in their next order based on previous order history can be determined [i.e. a processing unit configured to set the next purchase date]. To determine this probability the system first calculates a base probability, P(Order), of the user wanting to order a given product using the days since last order and the order frequency” and “The recommender system 100 includes a scoring algorithm to score products for the shopping cart. Parameters are used to generate a score for each product that a user has ordered. The following parameters and derived parameters may be used for each user in the set of all users:…t.sub.pu: The total number of times a unique product was ordered in the past two years for a given user [i.e. corresponding to the specific number of times of purchases];…o.sub.pu: The days since last order of a product for a given user;…f.sub.pu: The average frequency at which a product was ordered in days for a given user [i.e. based on an average of number of days corresponding to the specific number of times of purchases]”). This known technique is applicable to the information processing apparatus of the combination of Batra/Miller/Melcher as they both share characteristics and capabilities, namely, they are directed to providing a user with a recommended list of products.
It would have been recognized that applying the known technique of a processing unit configured to set the next purchase date based on an average of number of days corresponding to the specific number of times of purchases, as taught by Franklin, to the teachings of the combination of Batra/Miller/Melcher would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar information processing apparatuses. Further, adding the modification of a processing unit configured to set the next purchase date based on an average of number of days corresponding to the specific number of times of purchases, as taught by Franklin, into the information processing apparatus of the combination of Batra/Miller/Melcher would have been recognized by those of ordinary skill in the art as resulting in an improved information processing apparatus that would simplify a process of reordering (Franklin, [0003]). 


Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that the combination of Batra, Miller, and Melcher does not teach, suggest or render obvious at least, for example, the newly presented feature of "the specific signal includes one of information related to purchase compatibility between the external apparatus or the information processing apparatus or information indicating a specific store associated with a purchase condition of at least one of an item or a service," as recited in amended independent claim 1. Therefore, amended claim 1 is not taught, suggested or rendered obvious over the combination of Batra, Miller, and Melcher (Remarks, pages 12-13).
Examiner respectfully disagrees. Batra discloses that the merchant location information [i.e. includes information indicating a specific store] is communicated [i.e. the specific signal] during a customer shopping session from the beacon devices to the customer device and that the merchant location has products that are on the customer’s shopping list that is to stay within a certain budget [i.e. a specific store associated with a purchase condition of at least one of an item or a service] (see Batra, [0038] and [0062]). Thus, Batra discloses the newly presented feature and claim 1 is taught by the combination of Batra, Miller, and Melcher.

Applicant further argues that independent claims 15 and 16 are not taught, suggested or rendered obvious over the references cited in the Office Action at least for the reasons stated above with regard to amended independent claim 1 (Remarks, page 13).
Examiner respectfully disagrees. As detailed above with regards to claim 1, the cited references teach the amended claims.

Applicant further argues that claims 2-7, 9, 13, and 14 are not taught, suggested or rendered obvious over the combination of Batra and Miller based at least on the dependency on amended independent claim 1. Furthermore, each of dependent claims 2-7, 9, 13, and 14 separately recites subject matter not described or suggested by any of the cited references, whether taken individually or in combination. At least for these reasons, claims 2-7, 9, 13, and 14 are believed to be patentable (Remarks, page 13).
Examiner respectfully disagrees. As detailed above with regards to claim 1, the cited references teach the amended independent claims. Additionally, each of dependent claims 2-7, 9, 13, and 14 are taught by the cited references.

Applicant further argues that Franklin does not remedy the above-noted deficiencies of Batra, Miller, and Melcher. The Applicant respectfully submits that claim 17 is not taught, suggested or rendered obvious over the combination of Batra, Miller, Melcher, and Franklin based at least on the dependency on amended independent claim 1. Further, dependent claim 17 separately recites subject matter not described or suggested by any of the cited references, whether taken individually or in combination. At least for these reasons, claim 17 is believed to be patentable (Remarks, page 13).
Examiner respectfully disagrees. As detailed above with regards to claim 1, the cited references teach the amended independent claims. Additionally, claim 17 is taught by Franklin. 

Applicant further argues that, regarding claim 17, the Examiner has failed to provide "articulated reasoning with some rationale underpinning to support the legal conclusion of obviousness." Rather, the Examiner merely provides cursory statements in an attempt to support the rejections. Franklin describes a recommender search engine indexer process flow that provides a user with a recommended list of products based on prior purchase behavior of the user or customer. Further, Franklin describes fetching customer past purchases from the database, iterating over purchases that are rolled up by product, writing a category purchases document, and finally generating search engine (SOLR) category purchase purchases by counts. A person of ordinary skill in the field of the Applicant's disclosure would not look at Franklin to combine it with the other references as suggested in the Office Action. Therefore, the Applicant respectfully submits that the rationale proffered to combine the teachings of Batra, Miller, Melcher, and Franklin is improper (Remarks, pages 13-14).
Examiner respectfully disagrees. Examiner has used KSR Rational D as the reasoning for why Franklin is obvious to combine with the combination of Batra/Miller/Melcher. As detailed in the previous and current rejections of claim 17, Franklin, however, teaches providing a user with a recommended list of products (i.e. abstract), including the known technique of a processing unit configured to set the next purchase date based on an average of number of days corresponding to the specific number of times of purchases. This known technique is applicable to the information processing apparatus of the combination of Batra/Miller/Melcher as they both share characteristics and capabilities, namely, they are directed to providing a user with a recommended list of products. It would have been recognized that applying the known technique taught by Franklin to the teachings of the combination of Batra/Miller/Melcher would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar information processing apparatuses. Further, adding the modification of this feature, as taught by Franklin, into the information processing apparatus of the combination of Batra/Miller/Melcher would have been recognized by those of ordinary skill in the art as resulting in an improved information processing apparatus that would simplify a process of reordering (Franklin, [0003]). Thus, under KSR Rational D, it would have been obvious for one of ordinary skill in the art to combine the teachings of Franklin with the combination of Batra/Miller/Melcher.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Dides et al. (US 2016/0188126 A1) teaches determining an order parameter for an order, presenting a recommendation to order aid product and providing payment for said product.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684      

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625